Title: To James Madison from William Jones, [ca. 19 September 1814]
From: Jones, William
To: Madison, James


        
          [ca. 19 September 1814]
        
        Tis truly glorious news & nothing could have been better timed.
        We can now strengthen Chauncy so as to man the 15 Gun Boats and small Vesse[l]s.
        This will tend to diminish the lustre of our blazing Capitol in the eyes of the Cockneys and the ministry may probably take wit in their anger. Yours ever
        
          W J
        
       